 



EXHIBIT 10.1
AMENDMENT NO. 2 TO AGREEMENTS
     This AMENDMENT NO. 2 TO AGREEMENTS (this “Amendment”), dated as of
October 13, 2005 is among the lending institutions from time to time party to
the Loan Agreement (as defined below) (such financial institutions, together
with their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as “Lenders”), BANK OF AMERICA,
N.A., as administrative agent and as collateral agent for the Lenders (in its
capacity as administrative agent and collateral agent, the “Agent”), AMERICAN
COMMERCIAL LINES LLC, a limited liability company formed under the laws of
Delaware (referred to hereinafter as “ACL”), JEFFBOAT LLC, a limited liability
company formed under the laws of Delaware (“Jeffboat”), AMERICAN COMMERCIAL
TERMINALS LLC, a limited liability company formed under the laws of Delaware
(referred to hereinafter as “Terminals”), HOUSTON FLEET LLC, a limited liability
company formed under the laws of Delaware (referred to hereinafter as
“Houston”), AMERICAN COMMERCIAL BARGE LINE LLC, a limited liability company
formed under the laws of Delaware (referred to hereinafter as “ACBL”), and
LOUISIANA DOCK COMPANY LLC, a limited liability company formed under the laws of
Delaware (referred to hereinafter as “Dock”; and together with ACL, Jeffboat,
Terminals, ACBL and Houston, each, individually a “Borrower” and collectively,
the “Borrowers”) and each of the other Obligated Parties (as defined in the Loan
Agreement) signatory to this Amendment.
RECITALS
     WHEREAS, the Lenders, the Agent, the Syndication Agent, the
Co-Documentation Agents, the Borrowers and the other Obligated Parties entered
into that certain Amended and Restated Loan Agreement, dated as of February 11,
2005 (as amended, restated, renewed, extended, replaced, supplemented,
substituted or otherwise modified from time to time, the “Loan Agreement”); and
     WHEREAS, the Agent and the Obligated Parties entered into that certain
Amended and Restated Security Agreement, dated as of February 11, 2005 (as
amended, restated, renewed, extended, replaced, supplemented, substituted or
otherwise modified from time to time, the “Security Agreement”); and
     WHEREAS, the Lenders, the Agent, the Borrowers and the other Obligated
Parties have agreed to modify the terms of the Loan Agreement, Security
Agreement and the other Loan Documents as set forth in this Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby agree as follows:
     1.      Definitions. Terms used in this Amendment which are capitalized and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Loan Agreement.
     2.      Modifications To Loan Agreement. The Loan Agreement is hereby
modified as

 



--------------------------------------------------------------------------------



 



follows:
     (a)      Section 1.01 of the Loan Agreement is hereby amended as follows:
          (i)      The definition of “Applicable Margin” is hereby amended in
its entirety as follows:
          ““Applicable Margin” means as of the Amendment No. 2 Effective Date,
          (a)      with respect to Base Rate Loans and all other Obligations, 0%
per annum, and
          (b)      with respect to LIBOR Loans, 1.25% per annum
          in each case subject to adjustment from time to time thereafter to the
applicable margin specified corresponding to the Consolidated Senior Leverage
Ratio, as set forth below, respectively:

                  Consolidated Senior   LIBOR Rate     Base Rate   Leverage
Ratio   Loans     Loans  
> 4.0:1.0
    1.75 %     0.0  
> 3.0:1.0,but < 4.0:1.0
    1.50 %     0.0  
> 2.0:1.0, but < 3.0:1.0
    1.25 %     0.0  
< 2.0:1.0
    1.00 %     0.0  

          For the purpose of determining any such adjustments to the Applicable
Margin, the Consolidated Senior Leverage Ratio, shall be calculated for a four
fiscal quarter period of Holdings and established by the first day of the second
month following the end of each fiscal quarter of Holdings, beginning with the
fiscal quarter ending March 31, 2006 (the first adjustment will be for the month
commencing May 1, 2006). If an Event of Default exists at the time any reduction
in the Applicable Margin is to be implemented, such reduction shall not occur
until the first day of the calendar month following the date on which such Event
of Default is no longer continuing.”
          (ii)      The definition of “Fee Letter” is hereby amended in its
entirety as follows:
          ““Fee Letter” means that certain letter agreement dated as of February
11, 2005 among the Borrowers, the other Obligated Parties, the Syndication Agent
and the Agent, as supplemented by the Supplemental Fee Letter.”
          (iii)      The definition of “Letter of Credit Subfacility” is hereby
amended and restated in its entirety as follows:
          ““Letter of Credit Subfacility” means $20,000,000.”

2



--------------------------------------------------------------------------------



 



          (iv)      The definition of “Stated Termination Date” is hereby
amended and restated in its entirety as follows:
          ““Stated Termination Date” means October ___, 2010.”
          (v)      The following definition(s) are hereby added to Section 1.01
of the Loan Agreement:
          ““Amendment No. 2 Effective Date” means October ___, 2005.”
          ““Supplemental Fee Letter” means that certain Supplemental Fee Letter
dated as of the Amendment No. 2 Effective Date among the Borrowers, the other
Obligated Parties and the Agent.”
     (b)      Section 2.13 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
          “(a)      Unused Line Fee. Subject to Section 9.14, until the
Revolving Loans have been paid in full and this Agreement and the Commitments
are terminated, the Borrowers agree to pay to the Agent, for the account of the
Lenders in accordance with their respective Pro Rata Shares, on the first day of
each calendar quarter (commencing October 1, 2005) and on the Termination Date,
an unused line fee (the “Unused Line Fee”) equal to (i) if, as of the beginning
of any fiscal calendar quarter, the Consolidated Senior Leverage Ratio
(calculated for a four fiscal quarter period of Holdings and determined as of
the last day of the immediately preceding fiscal calendar quarter) is equal to
or greater than 4.0:1.0, three-eighths of one percent (.375%) per annum,
multiplied by the amount by which the Maximum Revolver Amount exceeded the sum
of the average daily Aggregate Revolver Outstandings during the immediately
preceding calendar quarter or shorter period if calculated for the first
calendar quarter following the Amendment No. 2 Effective Date or on the
Termination Date, or (ii) if, as of the beginning of any fiscal calendar
quarter, the Consolidated Senior Leverage Ratio (calculated for a four fiscal
quarter period of Holdings and determined as of the last day of the immediately
preceding fiscal calendar quarter) is less than 4.0:1.0, one-quarter of one
percent (.25%) per annum, multiplied by the amount by which the Maximum Revolver
Amount exceeded the sum of the average daily Aggregate Revolver Outstandings
during the immediately preceding calendar quarter or shorter period if
calculated for the first calendar quarter following the Amendment No. 2
Effective Date or on the Termination Date. Subject to Section 9.14, the Unused
Line Fee shall be computed on the basis of a 360 day year for the actual number
of days elapsed. For purposes of calculating the Unused Line Fee pursuant to
this Section 2.13, any payment received by the Agent (if received prior to 12:00
noon (Chicago, Illinois time)) shall be deemed to be credited to the Borrowers’
Loan Account on the Business Day such payment is received by the Agent.”
          (c)      The Loan Agreement is hereby amended by adding the following
new Section

3



--------------------------------------------------------------------------------



 



2.14 immediately following Section 2.13:
          “2.14 Increase of Revolver Amount.
          (a)      ACL, on behalf of the Borrowers, may at any time deliver a
written request to Agent to increase the Maximum Revolver Amount. Any such
written request shall specify the amount of the increase in the Maximum Revolver
Amount that Borrowers are requesting, provided, that, (i) in no event shall the
aggregate amount of any such increase in the Maximum Revolver Amount cause the
Maximum Revolver Amount to exceed $350,000,000, (ii) such request shall be for
an increase of not less than $50,000,000, (iii) any such request shall be
irrevocable, and (iv) in no event shall more than one such written request be
delivered to Agent in any year. At the time of the sending of such notice, ACL
(in consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than thirty
(30) Business Days from the date of delivery of such notice to the Lenders).
          (b)      Upon the receipt by Agent of any such written request, Agent
shall promptly notify each of the Lenders of such request and each Lender shall
have the option (but not the obligation) to increase the amount of its
Commitment by an amount up to its Pro Rata Share of the amount of the increase
in the Maximum Revolver Amount requested by ACL as set forth in the notice from
Agent to such Lender. Each Lender shall notify Agent within the agreed upon time
period after the receipt of such notice from Agent whether it is willing to so
increase its Commitment, and if so, the amount of such increase; provided, that,
no Lender shall be obligated to provide such increase in its Commitment and the
determination to increase the Commitment of a Lender shall be within the sole
and absolute discretion of such Lender. If the aggregate amount of the increases
in the Commitments received from the Lenders does not equal or exceed the amount
of the increase in the Maximum Revolver Amount requested by ACL, Agent may seek
additional increases from Lenders or Commitments from such Eligible Assignees as
it may determine, after consultation with ACL. In the event Lenders (or Lenders
and any such Eligible Assignees, as the case may be) have committed in writing
to provide increases in their Commitments or new Commitments in an aggregate
amount in excess of the increase in the Maximum Revolver Amount requested by ACL
or permitted hereunder, Agent shall then have the right to allocate such
commitments, first to Lenders and then to Eligible Assignees, in such amounts
and manner as Agent may determine, after consultation with ACL.
          (c)      The Maximum Revolver Amount shall be increased by the amount
of the increase in Commitments from Lenders or new Commitments from Eligible
Assignees, in each case selected in accordance with Section 2.14(a) above, for
which Agent has received acceptances thirty (30) days after the date of the
request by ACL for the increase or such earlier date as Agent and ACL may agree
(but subject to the satisfaction of the conditions set forth below), whether or
not the aggregate amount of the increase in Commitments and new Commitments,

4



--------------------------------------------------------------------------------



 



as the case may be, equal or exceed the amount of the increase in the Maximum
Revolver Amount requested by ACL in accordance with the terms hereof, effective
on the date that each of the following conditions have been satisfied:
          (i)      Agent shall have received from each Lender or Eligible
Assignee that is providing an additional Commitment as part of the increase in
the Maximum Revolver Amount, an Assignment and Acceptance duly executed by such
Lender or Eligible Assignee and each Borrower, provided, that, the aggregate
Commitments set forth in such Assignment and Acceptance(s) shall be not less
than the requested increase in the Maximum Revolver Amount;
          (ii)      the conditions precedent to the making of Revolving Loans
set forth in Section 4.02 of the Loan Agreement shall be satisfied as of the
date of the increase in the Maximum Revolver Amount, both before and after
giving effect to such increase;
          (iii)      Agent shall have received an opinion of counsel to
Borrowers in form and substance and from counsel reasonably satisfactory to
Agent and Lenders addressing such matters as Agent may reasonably request
(including an opinion as to no conflicts with other Indebtedness);
          (iv)      such increase in the Maximum Revolver Amount on the date of
the effectiveness thereof shall not violate any applicable law, regulation or
order or decree of any court or other Governmental Authority and shall not be
enjoined, temporarily, preliminarily or permanently; and
          (v)      there shall have been paid to the Agent and each Lender
(including any Eligible Assignee delivering an Assignment and Acceptance as
provided for above) providing an additional Commitment in connection with such
increase in the Maximum Revolver Amount all fees and expenses due and payable to
such Person pursuant to Section 9.04 of the Loan Agreement.
          (d)      This Section shall supersede any provisions in Section 9.03
to the contrary.
          (e)      As of the effective date of any such increase in the Maximum
Revolver Amount, each reference to the term Maximum Revolver Amount herein, and
in any of the other Loan Documents shall be deemed amended to mean the amount of
the Maximum Revolver Amount specified in the most recent written notice from
Agent to ACL of the increase in the Maximum Revolver Amount.”
     (d)      Clause (c) of Section 5.04 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
          “(c)      commencing with the first fiscal month after the month in
which Unused Availability on any date falls below $40,000,00, as soon as
practicable, but in no event later than 30 days after the end of each fiscal
month of

5



--------------------------------------------------------------------------------



 



Holdings (other than any fiscal month which is also the end of a fiscal quarter
for Holdings), monthly unaudited consolidated balance sheets of Holdings and its
Subsidiaries and related consolidated statements of earnings and cash flows of
the Holdings and its Subsidiaries for the prior fiscal month and the then
elapsed portion of the fiscal quarter, fairly presenting the financial condition
and results of operations of the Holdings and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes; provided, however, that if Unused Availability is
greater than $75,000,000 for more than 30 consecutive days and no Event of
Default exists and is continuing, then the Obligated Parties may cease
delivering monthly financials under this clause (c) unless Unused Availability
again falls below $40,000,000.”
     (e)      Clause (a) of Section 5.06 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
          “(a) so long as no Event of Default exists and Unused Availability is
greater than $75,000,000, to visit and inspect the financial records and the
Collateral of the Obligated Parties or any Subsidiary one (1) time per fiscal
year at reasonable times and upon reasonable notice; after an Event of Default
or if Unused Availability is $75,000,000 or less to visit and inspect the
financial records and the Collateral of the Obligated Parties or any Subsidiary
as often and at such times as Agent and Lenders elect,”
     (f)      Clause (c) of Section 5.06 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
          “(c) to conduct evaluations and appraisals of (i) the Borrowers’
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base (except that Lender shall conduct a Vessel Appraisal if
and only if an Event of Default exists and is continuing or if Unused
Availability is $75,000,000 or less for three (3) days during any calendar
month) and, in connection with the foregoing, to pay the reasonable fees and
expenses in connection therewith,”
     (g)      Clause (c) of Section 6.01 of the Loan Agreement is hereby amended
to delete therefrom the reference to “$3,000,000” and to replace therefor a
reference to “$7,500,000”.
     (h)      Clause (f) of Section 6.01 of the Loan Agreement is hereby amended
to delete therefrom the reference to “$1,000,000” and to replace therefor a
reference to “$20,000,000”.
     (i)      Clause (l) of Section 6.01 of the Loan Agreement is hereby amended
to delete therefrom the reference to “$1,000,000” and to replace therefor a
reference to “$20,000,000”.
     (j)      Clause (n) of Section 6.02 of the Loan Agreement is hereby amended
to

6



--------------------------------------------------------------------------------



 



     delete therefrom the reference to “$1,000,000” and to replace therefor a
reference to “$20,000,000”.
     (k)      Clause (l) of Section 6.03 of the Loan Agreement is hereby amended
to delete therefrom the reference to “$3,500,000” and to replace therefor with
the following: “if Unused Availability is greater than or equal to $40,000,000,
$25,000,000; if Unused Availability is less than $40,000,000, $15,000,000.
Notwithstanding the forgoing, if at the time Unused Availability falls below
$40,000,000 and there are Investments in excess of $15,000,000 outstanding which
were previously permitted under this Section, then the existence of such
Investments which were previously permitted shall not cause a Default or an
Event of Default unless for a ninety (90) consecutive day period, Unused
Availability is less than $40,000,000 and the outstanding Investments exceeds
$15,000,000.”
     (l)      Clause (b) of Section 6.04 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
          “(b) Neither the Obligated Parties nor any Subsidiary shall engage in
any Asset Sale otherwise permitted under paragraph (a) above unless (1) such
Asset Sale is for consideration at least 85% of which is cash, (2) such
consideration is at least equal to the fair market value of the assets being
sold, transferred, leased or disposed of, and (3) the value (which shall be
equal to the amount which the Lenders would advance against such assets being
sold pursuant to the terms of this Agreement) of all assets sold, transferred,
leased or disposed of pursuant to this paragraph (b) shall not exceed
$20,000,000 in any fiscal year (“Annual Cap”); provided, that the provisions of
this Section 6.04(b) shall not apply to Asset Sales permitted by clauses (A) and
(B) of Section 6.04(a)(iii) and the limitations set forth in
Section 6.04(b)(iii) shall not apply to the sale by any Obligated Party of its
Equity Interests in any non-Domestic Subsidiaries or any Asset Sales by any
non-Domestic Subsidiary. Any portion of the Annual Cap not used in any fiscal
year shall not be permitted to be carried over to any subsequent fiscal year.”
     (m)      Section 6.04 of the Loan Agreement is hereby amended by adding the
following new Section 6.04(c) immediately following Section 6.04(b):
          “(c) Permitted Acquisitions. Notwithstanding anything to the contrary
contained in the Loan Agreement, so long as no Default or Event of Default has
occurred and is continuing and shall not have occurred after giving effect to
any of the transactions otherwise permitted pursuant to this Section 6.04(c),
Holdings or any of its Subsidiaries may acquire all or a substantial part of the
assets or property or Equity Interests of any Person or any business unit or
division of any Person (the “Target”), subject to the satisfaction of each of
the following conditions (in each case, a “Permitted Acquisition”):
          (i) Agent shall have received at least 15 Business Days’ prior written
notice of such proposed Permitted Acquisition, which notice shall include

7



--------------------------------------------------------------------------------



 



a reasonably detailed description of such proposed Permitted Acquisition or
shall include a copy of the acquisition agreement;
          (ii) the Target’s assets shall only comprise a business of the type
engaged in by Borrowers as of the date hereof or ancillary businesses reasonably
related to, or strategically important to, the business engaged in by Borrowers
as of the date hereof; provided however that the Accounts, Inventory, Equipment
and Vessels of the Target shall not be included in the Borrowing Base without
the prior written consent of Agent;
          (iii) (A) if the Borrowers, after giving effect to the Permitted
Acquisition, shall have pro forma Unused Availability of not less than
$25,000,000 for the twelve (12) months following the date of the Permitted
Acquisition, as determined by the Chief Financial Officer or Treasurer of ACL,
the calculation of which shall be reasonably acceptable to Agent, then the total
cash and noncash consideration (including, without limitation, assumption of
Indebtedness) for all Permitted Acquisitions during each fiscal year shall not
exceed $50,000,000 in the aggregate; and (B) if the Borrowers, after giving
effect to the Permitted Acquisition, shall have (y) a pro forma projected
Consolidated Senior Leverage Ratio of less than 4.25:1.0 as of the last day of
each of the four (4) fiscal quarters following the date of the Permitted
Acquisition and (z) pro form Unused Availability of not less than $40,000,000
during the twelve (12) month period following the date of the Permitted
Acquisition, in each case, as determined by the Chief Financial Officer or
Treasurer of ACL, the calculation of which shall be reasonably acceptable to
Agent, then the total cash and noncash consideration (including, without
limitation, assumption of Indebtedness) for all Permitted Acquisitions shall not
be limited;
          (iv) concurrently with the closing of any Permitted Acquisition, Agent
will be granted a first priority perfected security interest in and lien on
(subject to security interests and liens permitted pursuant to Section 9.8 of
the Loan Agreement) all assets acquired by a Borrower or Guarantor as of the
date of such Permitted Acquisition or the capital stock of the Target on the
same terms and conditions as set forth in Security Agreement or Pledge
Agreement, as applicable, and the Target shall have executed such documents and
taken such actions as may be reasonably required by Agent in connection
therewith;
          (v) concurrently with delivery of the notice referred to in clause
(i) above, Borrowers shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent, a pro forma consolidated balance sheet, income
statement and cash flow statement of Holdings and its Subsidiaries giving effect
to such Permitted Acquisition, based on Holding’s most recent quarterly
financial statements and on assumptions believed by the Borrowers to be
reasonable at the time made;
          (vi) on or prior to the date of such Permitted Acquisition, Agent
shall have received copies of the acquisition agreement, related agreements and

8



--------------------------------------------------------------------------------



 



instruments, opinions, certificates, lien search results and other documents
reasonably requested by Agent; and
          (vii) concurrently with consummation of the Permitted Acquisition, ACL
shall have delivered to Agent a certificate stating that the conditions set
forth in clauses (i) through (iv) above have been satisfied and that ACL has
delivered to the Agent the documents requested in clauses (v) and (vi) above.”
     (n)      Clause (a) of Section 6.05 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
          “(a) Declare or pay, directly or indirectly, any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than non-cash distributions of restricted Equity Interests in
any Obligated Party or any options to purchase Equity Interests in any Obligated
Party granted to any employees or directors of any Obligated Party) or directly
or indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interest or set aside
any amount for any such purpose; provided, however, that after the Amendment
No. 2 Effective Date, (i) any Borrower or Guarantor may, during any fiscal year,
declare and pay dividends or make other distributions ratably to its
shareholders of up to $25,000,000 in the aggregate provided that as of the date
that any such dividend or distribution is declared and paid (A) no Default or
Event of Default exists and is continuing or would exist after giving effect to
any such dividend or distribution, (B) Agent and Lenders have received the
financial statements required to be delivered under Section 5.04(a) (the
“Audited Financial Statements”) for the immediately preceding fiscal year,
(C) for the thirty (30) consecutive day period immediately prior to such date
and after giving effect to any such dividend or distribution, Borrowers have
Unused Availability of not less than $25,000,000, (D) after giving effect to
such dividend or distribution, the aggregate amount of such dividends and
distributions during such fiscal year shall not be greater than $25,000,000, and
(E) after giving effect to such dividend or distribution, Borrowers shall have
pro forma Unused Availability of not less than $25,000,000 during the twelve
(12) months following the date of such dividend or distribution, as determined
by the Chief Financial Officer or Treasurer of ACL, the calculation of which
shall be reasonably acceptable to Agent, and (ii) any Borrower or Guarantor may
declare and pay dividends or make other distributions ratably to its
shareholders and without limitation as to amount provided that as of the date
that any such dividend or distribution is declared and paid (A) no Default or
Event of Default exists and is continuing or would exist after giving effect to
any such dividend or distribution, (B) Agent and Lenders have received the
Audited Financial Statements for the immediately preceding fiscal year, (C) for
the thirty (30) consecutive day period immediately prior to such date and after
giving effect to any such dividend or distribution, Borrowers have Unused
Availability of not less than $50,000,000, and (D) after giving effect to such

9



--------------------------------------------------------------------------------



 



dividend or distribution, Borrowers shall have pro forma Unused Availability of
not less than $50,000,000 during the twelve (12) months following the date of
such dividend or distribution and shall have pro forma Consolidated Senior
Leverage Ratio of not greater than 4.25:1.0 as of the last day of each of the
four (4) fiscal quarters ending after the date such dividend or distribution, in
each case, as determined by the Chief Financial Officer or Treasurer of ACL, the
calculations of which shall be reasonably acceptable to Agent. In addition to
and not in limitation of the foregoing, so long as no Default or Event of
Default exists and is continuing, in the event that Non-U.S. Persons (as defined
below) acquire Equity Interests in any Obligated Party equal to or in excess of
twenty-five (25%) percent, in the aggregate, of such Obligated Party’s issued
and outstanding Equity Interests, such Obligated Party shall be permitted to
repurchase all or some of the shares acquired in the most recent trade(s) by
Non-U.S. Persons until such time as, after giving effect to such repurchase,
such Non-U.S. Persons’ Equity Interests in such Obligated Party is between 24%
and 25%, in the aggregate, of the Equity Interests of such Obligated Party. As
used herein, “Non-U.S. Persons” shall mean any Person that is not a “United
States person” as defined under Section 7701(a)(30) of the Code.”
     (o)      Clause (D) of Section 6.08(b) of the Loan Agreement is hereby
amended and restated in its entirety as follows:
     “(D) in addition to the prepayments permitted to be made with proceeds of
the Holdings initial public offering pursuant to the letter agreement Re:
Consent to Senior Notes Prepayment dated as of July 1, 2005 among Obligated
Parties and Agent, from and after the Amendment No. 2 Effective Date
(1) Obligated Parties may prepay principal Indebtedness under the Maritime Lien
Notes or the Senior Notes in an aggregate amount not to exceed $25,000,000 per
annum provided that (v) ACL provides Agent with ten (10) days prior written
notice of any intended payment and as of the date of any such payment, (w) no
Default or Event of Default exists and is continuing or would exist after giving
effect to any such dividend or distribution, (x) for the thirty (30) consecutive
day period immediately prior to such date and after giving effect to any such
payment, Borrowers have Unused Availability of not less than $25,000,000,
(y) after giving effect to such prepayment, the aggregate amount of such
prepayments for such year shall not be greater than $25,000,000, and (z) after
giving effect to such prepayment, Borrowers shall have pro forma Unused
Availability of not less than $25,000,000 for the twelve (12) months following
the date of such dividend or distribution, as determined by the Chief Financial
Officer or Treasurer of ACL, the calculation of which shall be reasonably
acceptable to Agent, and (2) Obligated Parties may prepay principal Indebtedness
under the Maritime Lien Notes or the Senior Notes without limitation as to
amount provided that (w) ACL provides Agent with ten (10) days prior written
notice of any intended payment and as of the date of any such payment, (x) no
Default or Event of Default exists and is continuing or would exist after giving
effect to any such dividend or distribution, (y) for the thirty (30) consecutive
day period immediately prior to such date and after giving effect to any such
payment, Borrowers have Unused

10



--------------------------------------------------------------------------------



 



Availability of not less than $50,000,000, and (z) after giving effect to such
prepayment, Borrowers shall have pro forma Unused Availability of not less than
$50,000,000 during the twelve (12) months following the date of such prepayment
and pro forma Consolidated Senior Leverage Ratio of not greater than 4.25:1.0 as
of the last day of each of the four (4) fiscal quarters ending after the date of
such prepayment, in each case, as determined by the Chief Financial Officer or
Treasurer of ACL, the calculation of which shall be reasonably acceptable to
Agent.”
     (p)      Section 6.09 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
          “6.09 [Intentionally omitted].”
     (q)      Section 6.10 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
          “6.10 [Intentionally omitted].”
     (r)      Section 6.11 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
          “6.11 Consolidated Senior Leverage Ratio. In the event that Unused
Availability is less than $40,000,000 at any time, permit the Consolidated
Senior Leverage Ratio as of the end of any fiscal quarter thereafter to be in
excess of 4.25:1.0; provided, however, that if Unused Availability is greater
than $40,000,000 for more than 30 consecutive days and no Event of Default then
exists, then the Consolidated Senior Leverage Ratio shall then cease being
tested under this Section 6.11 unless Unused Availability again falls below
$40,000,000.”
     (s)      Clause (f) of Section 7.01 of the Loan Agreement is hereby amended
to delete therefrom the reference to “$2,500,000” and to replace therefore a
reference to “$5,000,000”.
     (t)      Increase in Non-Ratable Loans. Notwithstanding anything to the
contrary contained in Section 8.14(a)(i), the Agent may on any Settlement Date
permit Non-Ratable Loans in an aggregate principal amount not to exceed Fifteen
Million Dollars ($15,000,000) to remain outstanding, while requiring Settlement
of the other outstanding Non-Ratable Loans.
     3.      Modifications To Security Agreement.
     (a)      Section 4.13(a) of the Security Agreement is hereby amended to
delete from the seventh sentence thereof the clause “and withdrawals by such
Grantor shall not be permitted.” and to replace therefor the phrase “that
Company may direct the disposition of funds in any lockbox or Blocked Account
until the Collateral Agent has delivered a Control Notice to the depository bank
(as defined below), and after the date on which the Collateral Agent notifies
the depository bank that it is withdrawing such Control Notice.

11



--------------------------------------------------------------------------------



 



     (b)      Section 4.13(a) of the Security Agreement is further hereby
amended to insert the following paragraph to the end of such Section:
     “Notwithstanding anything to the contrary contained in the Security
Agreement or any other Loan Document, upon the occurrence and during the
continuance of a Cash Dominion Trigger Event (as defined below), Agent may
deliver a Control Notice (as defined below)to the depository bank at which the
Blocked Account is maintained and Agent shall, at the request of Borrower,
rescind such Control Notice at such time that a Cash Dominion Trigger Event does
not exist for a period of not less than ninety (90) consecutive days. Each
Obligated Party agrees that, from and after the date on which Agent shall have
delivered a Control Notice to the depository bank(s) at which the Blocked
Accounts are located and, until such time, if any, as such Control Notice is
rescinded by Agent in accordance with the immediately preceding sentence, all
payments made to such Blocked Accounts or other funds received and collected by
Agent or any Lender, whether in respect of the Accounts Receivables, as proceeds
of Inventory or other Collateral or otherwise shall be treated as payments to
Agent and Lenders in respect of the Obligations and therefore shall constitute
the property of Agent and Lenders to the extent of the then outstanding
Obligations. Neither Agent nor any Lender assumes any responsibility for any
Blocked Account arrangement, including without limitation, any claim of accord
and satisfaction or release with respect to deposits accepted by any bank
thereunder. Alternatively, upon the occurrence of a Cash Dominion Trigger Event,
Agent may establish depository accounts (collectively, the “Depository
Accounts”) in the name of Agent at a bank or banks for the deposit of such funds
and Credit Parties shall deposit all proceeds of Collateral or cause same to be
deposited, in kind, in such Depository Accounts of Agent in lieu of depositing
same to the Blocked Accounts. As used in this Section 3, “Cash Dominion Trigger
Event” shall mean, as of any date of determination, (a) the occurrence and
continuance of a Default or Event of Default or (b) Unused Availability on such
date being less than $40,000,000; and “Control Notice” shall mean a written
notice delivered instructing the depository bank at which the Blocked Account is
maintained to comply with instructions originated by Agent with respect to the
deposit account that is covered thereby without further consent of Borrower or
any Guarantor.”
     4.      Acknowledgments. Each Obligated Party acknowledges and represents
that:
     (a)      after giving effect to this Amendment, no Default or Event of
Default under the Loan Documents shall have occurred;
     (b)      as of the date of this Amendment, no default by the Lenders or the
Agent in the performance of their respective duties under the Loan Agreement,
the Security Agreement or the other Loan Documents has occurred;
     (c)      after giving effect to this Amendment, all representations and
warranties contained herein and in the Loan Documents are true and correct as
though made on and as of the date of this Amendment, except to the extent any
such representation or warranty is made as of a specified date, in which case
such representation or warranty shall have been true and correct as of such
date, after giving effect to this Amendment,;
     (d)      all necessary actions and proceedings required by the Loan
Agreement in connection with this Amendment, applicable law or regulation and
the transactions contemplated

12



--------------------------------------------------------------------------------



 



thereby have been duly and validly taken in accordance with the terms thereof,
and all required consents thereto under any agreement, document or instrument to
which the Obligated Parties are a party, and all applicable consents or
approvals of governmental authorities, have been obtained; and
     (e)      this Amendment is a modification of an existing obligation and is
not intended to be a novation.
     5.      Continued Effectiveness of Loan Documents. Each of the Obligated
Parties hereby (a) confirms and agrees that each Loan Document to which it is a
party is, and shall continue to be, in full force and effect without any
defense, claim, counterclaim, right or claim of set-off and is hereby ratified
and confirmed in all respects except that on and after the Amendment Effective
Date all references in any such Loan Document to “the Loan Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the Loan
Agreement or Security Agreement shall mean the Loan Agreement or Security
Agreement, as the case may be, as amended by this Amendment, and (b) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to Agent, or to grant to Agent a security interest in or lien on, any
collateral as security for the Obligations of the Obligated Parties from time to
time existing in respect of the Loan Agreement and the Loan Documents, such
pledge, assignment and/or grant of the security interest or lien is hereby
ratified and confirmed in all respects.
     6.      Receipt of Proceeds of ACL, Inc. IPO. Within six (6) Business Days
from the Amendment No. 2 Effective Date, ACL, Inc. shall have received the
proceeds from an initial public offering of its common stock, with such proceeds
being used by the Borrowers to make the Senior Notes Prepayment as provided for
under the letter Re: Consent to Senior Notes Prepayment dated as of July 1, 2005
among Obligated Parties and Agent, and to make a mandatory prepayment to Agent,
for the benefit of Lenders, in an amount of not less than $55,000,000. Agent
shall apply such prepayment against the Obligations in such order and manner as
Agent may elect.
     7.      Conditions To Effectiveness. This Amendment shall become effective
only upon satisfaction in full of the following conditions precedent (the first
date upon which all such conditions have been satisfied being herein called the
“Amendment Effective Date”):
     (a)      ACL, Inc. shall have completed an initial public offering of its
common stock.
     (b)      No Event of Default shall have occurred and be continuing on the
Amendment Effective Date or result from this Amendment becoming effective in
accordance with its terms.
     (c)      The Agent shall have received counterparts of this Amendment which
bear the signatures of the Borrowers, the Guarantors and the Agent on behalf of
the Lenders.
     (d)      The Borrowers shall have paid to Agent, for itself, the Lenders or
any other applicable Credit Provider or Person, the fees due under and pursuant
to the Supplemental Fee Letter.
     8.      Miscellaneous.

13



--------------------------------------------------------------------------------



 



     (a)      The validity, interpretation and enforcement of this Amendment in
any dispute arising out of the relationship between the parties hereto, whether
in contract, tort, equity or otherwise shall be governed by the internal laws of
the State of New York, without reference to the conflicts of law principles
thereof.
     (b)      This Amendment and the Loan Documents constitute the sole
agreement of the parties with respect to the subject matter thereof and
supersede all oral negotiations and prior writings with respect to the subject
matter thereof. No amendment of this Amendment, and no waiver of any one or more
of the provisions hereof shall be effective unless set forth in writing and
signed by the parties hereto. This Amendment shall constitute a Loan Document
for all purposes of the Loan Agreement and the other Loan Documents.
     (c)      The illegality, unenforceability or inconsistency of any provision
of this Amendment or any Loan Document shall not in any way affect or impair the
legality, enforceability or consistency of the remaining provisions of this
Amendment or the Loan Documents.
     (d)      This Amendment and the Loan Documents are intended to be
consistent. However, in the event of any inconsistencies among this Amendment
and any of the Loan Documents, the terms of this Amendment, then the Loan
Agreement, shall control.
     (e)      At Agent’s request, the Obligated Parties shall execute and
deliver such additional documents and take such additional actions as Agent
reasonably requests to effectuate the provisions and purposes of this Amendment
and to protect and/or maintain perfection of Agent’s and Lenders’ security
interests in and liens upon the Collateral.
     (f)      This Amendment shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors and assigns.
     (g)      This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts. Each such counterpart shall
be deemed an original, but all such counterparts shall together constitute one
and the same agreement.
[SIGNATURE PAGES FOLLOW]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment on the
date first above written.

            BORROWERS:


AMERICAN COMMERCIAL BARGE LINE LLC
AMERICAN COMMERCIAL LINES LLC
AMERICAN COMMERCIAL TERMINALS LLC
HOUSTON FLEET LLC
LOUISIANA DOCK COMPANY LLC
JEFFBOAT LLC
                       

                  By:         Printed:  Christopher A. Black      Title:  
Senior Vice President and Chief Financial Officer     

            GUARANTORS:


ACBL LIQUID SALES LLC
ACL FINANCE CORP.
AMERICAN BARGE LINE COMPANY
AMERICAN COMMERCIAL LINES INC.
AMERICAN COMMERCIAL LINES INTERNATIONAL LLC
AMERICAN COMMERCIAL LOGISTICS LLC
AMERICAN COMMERCIAL TERMINALS—MEMPHIS LLC
COMMERCIAL BARGE LINE COMPANY
LEMONT HARBOR & FLEETING SERVICES LLC
ORINOCO TASA LLC
ORINOCO TASV LLC
                       

                  By:         Printed:  Christopher A. Black      Title:  
Senior Vice President and Chief Financial Officer     

[SIGNATURES CONTINUED ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

            ADMINISTRATIVE AGENT AND COLLATERAL AGENT:


BANK OF AMERICA, N. A.,
      By:         Name:         Title:        

 
 
[SIGNATURES OF LENDERS FOLLOW]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial
Services Inc.
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

            THE CIT GROUP/BUSINESS CREDIT, INC.
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO FOOTHILL, LLC
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC
      By:         Name:         Title:                 By:         Name:        
Title:      

 



--------------------------------------------------------------------------------



 



         

            NATIONAL CITY BUSINESS CREDIT, INC.
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

            GENERAL ELECTRIC CAPITAL CORPORATION
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

            LASALLE BUSINESS CREDIT LLC
      By:         Name:         Title:        

 